Pleasants, P. J. This suit by appellee, for personal injury ascribed to defective construction or condition of a sidewalk, resulted in a judgment on verdict for plaintiff of $1,800. We find no substantial error against appellant in any of the rulings below. It is said the walk, at the place were the accident occurred, is not on a street, but within the right of way of the I., B. & W. R. R. Co. It is, however, within the corporate limits. The village authorities built and took and had charge of it for use as a sidewalk by the inhabitants and others generally, and it was so used without hindrance or objection by the company. Its necessity and importance to thy public are conceded. These facts made the village corporation responsible for its condition, as for that of any other. Dillon on Hun. Corp. § 1009. The effect of Bruffett’s testimony, in connection with that of others, was for the jury to determine. In defendant’s instructions 8 and 9 they were fully advised with reference to the event of their finding that the defective place testified of was not the place where the accident occurred. The first and third, for plaintiff, are upon the hypothesis of absolute negligence on the part of defendant. This, of course, included notice where that is necessary to constitute it, and in what cases it is so necessary was clearly stated in others on both sides. Negligence is the want of that degree of care which the law requires in a given case, and the degree required in this case was also fully set forth in others. ■ There was, therefore, no error or inconsistency in the omission complained of in these. So that of the words “reasonably safe” or their equivalent, before “ repair,” in the fifth, could not have been misunderstood in the face of their use in the same connection in so many other places. Heither actual notice, nor constructive by lapse of time, is required to be shown in cases of defective construction. Upon disputed questions of fact there was a conflict of evidence, and this, is the third jury that has agreed the same way in relation to them. The judgment will be affirmed. Judgment affirmed.